Citation Nr: 0841644	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for bilateral right quadrantanopia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim for an earlier 
effective date for service connection of bilateral right 
quadrantanopia.  

The veteran testified before the undersigned at a hearing in 
June 2008.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The RO granted service connection for vision loss, or 
bilateral right quadrantanopia in an April 1996 rating 
decision, effective April 12, 1995; the veteran was notified 
of this decision later that month but did not submit a notice 
of disagreement within one year.

2.  There has been no allegation of error in the April 1996 
rating decision.


CONCLUSION OF LAW
  
The claim for an effective date prior to April 12, 1995 for 
bilateral right quadrantanopia has no legal merit.  38 
U.S.C.A. §§ 5110, 7105 (West 2008); 38 C.F.R. §§ 3.400, 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where the 
outcome is controlled by the law, and the facts are not in 
dispute.  Livesay v. Principi, 15 Vet .App. 165, 178 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit 
has interpreted these decisions as meaning that VCAA notice 
is not required in the case of an appeal of an effective date 
assigned when an increased rating has been granted.  Sanford 
v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 
275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 
generally governing citation of judicial decisions issued on 
or after Jan. 1, 2007.  See also Federal Circuit Rule 32.1 
and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that filing an NOD after the grant of 
service connection begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir.2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Dunlap, 21 Vet. App. at 
119; see Goodwin v. Peake, 22 Vet App 128 (2008) (2008). 

Analysis

The record shows that the veteran was involved in a serious 
car accident in November 1980.  A December 1981 report by the 
Physical Evaluation Board shows diagnoses of post traumatic 
cerebellar dysfunction; post traumatic right third nerve 
paresis; and fracture dislocation, left ankle, with 
residuals.  His injuries were so severe that he was released 
from all active duty on February 19, 1982 and placed on 
temporary retirement by reason of physical disability on 
February 20, 1982.  

The veteran filed a claim of service connection for a head 
injury and fracture of the left ankle in March 1982.  An 
April 1982 VA examination for compensation purposes showed no 
complaint of vision loss.  The veteran's eyes were normal 
upon examination.  The neurological examination revealed that 
the double vision from the veteran's third nerve palsy (also 
referred to as post traumatic right third nerve paresis) had 
completely worn off in September 1981.  The remaining 
neurological testing was normal, except for unrelated 
technical residuals of the right extremities.

In February 1983, the RO granted service connection for 
residuals for a head injury with right lower extremity nerve 
involvement; residuals, cerebral concussion with slight 
slurring of speech; residuals, left ankle fracture; scars, 
forehead and temple; right hip dislocation; and donor site 
scars, left thigh.  

In November 1985, the veteran filed a claim for vocational 
rehabilitation benefits.  He underwent a VA examination in 
connection with such claim in June 1987; a right inferior 
quadrant hemianopia was noted again.  

In February 1991, the RO accepted a communication from the 
veteran as a claim for increased ratings of his service-
connected disorder.  Outpatient treatment records dated in 
1991 included a finding of a right quadrantanopia.  In a June 
1991 decision, the RO denied increased ratings for the 
residuals of the fractured ankle and the cerebral concussion.  
The veteran did not appeal that decision; and it became final 
one year later.  

In February 1994, the veteran filed a claim for increased 
ratings for the left ankle disorder and the residuals of his 
cerebral concussion.  A VA examination was performed in April 
1994, and the report shows no complaint or clinical findings 
of any vision loss or defective visual fields.  The RO denied 
that claim in a July 1994 decision.  The veteran did not 
appeal that decision; and it became final one year later.  

A new claim for service connection for headaches and loss of 
vision (right lower quadrant) both eyes, claimed as secondary 
to the head injury; was received in April 1995.  At a July 
1995 VA examination, the veteran reported long-standing 
vision loss and blindness.  The examination revealed a right 
homonymous hemianopia.  A second VA visual field examination 
in November 1995 resulted in a diagnosis of right inferior 
quadrantanopia, most likely due to the head injury or the 
hydrocephalus subsequent to the head injury.  An April 1996 
rating decision granted service connection for right inferior 
quadrantanopia, bilateral, with an evaluation of 30 percent, 
effective April 12, 1995.  

Notice of this decision was sent to the veteran on April 29, 
1996.  He did not submit a notice of disagreement within one 
year and the decision became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

The veteran filed a claim for an earlier effective date of 
service connection for right inferior quadrantanopia, 
bilateral in July 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error.  The Court noted that any other 
result would vitiate the rule of finality. In other words, 
the Court has found that there are no freestanding claims for 
an earlier effective date.  When such a freestanding claim 
for an earlier effective date is raised, the Court has held 
that such an appeal should be dismissed.  Rudd v. Nicholson, 
20 Vet. App. 296, 299-300 (2006).

There has been no allegation of clear and unmistakable error 
in the prior rating decisions in this case.  In response to 
specific questioning at the June 20008 hearing as to whether 
he wished to address or raise a CUE claim, the veteran's 
representative said "No."  He has not since raised such a 
claim elsewhere, nor has the veteran.

In light of the circumstances, the Board is required to 
dismiss the claim for an earlier effective.  Rudd v. 
Nicholson, 20 Vet. App. at 300.


ORDER

The claim for an effective date earlier than April 12, 1995, 
for service connection for bilateral right quadrantanopia, is 
dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


